DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election by Original Presentation
Newly submitted claims 1-26, 28-31, 40-42, 64-69, 75 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Independent claims 24, 40, 64, 75 now recites light therapy consisting “only of blue and green”.  This is different invention than what was originally presented on 08/21/2019.  The invention of the set of claims required additional wavelengths with below ambient values like yellow orange and red, to be administered to the subject.  See claims 42, 46, 63, 73, 77.  This invention is considered as invention I, directed to implementing Figs 16-17.  The instant set of claims require that only, two lights are to be used.  Firstly, examiner does not find support for this “only” blue and green in the specification so as to correctly identify the claimed embodiment.  The examiner identifies this as the invention II.   Inventions I and II  are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries, e.g. different combinations of  wavelengths, color used, different search databases, synonyms.	
    Since applicant has received an action on the merits for the originally presented invention, invention I, this invention has been constructively elected by original presentation for prosecution on the merits.  The currently amended claims are not directed to this invention, but to invention II.  Accordingly, claims 1-26, 28-31, 40-42, 64-69, 75 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Non-responsive amendments
The amendment filed on 02/09/2022 effectively cancelling all claims drawn to the elected invention (invention I identified above in section 2) and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.  None of the instant claims are  readable on the elected invention I because they require only blue and green wavelengths to be used, which is different from what was originally presented. 


Additional Note to Applicant
In view of advanced prosecution, examiner suggests that applicant verify support for the embodiments using pulsed light in the embodiment elected by original presentation.  Specifically, original claims are directed to providing ambient and below ambient lights as discussed in ¶0080.  Applicant uses Britelite 6 in combination with filters, but there is no discussion of using pulsed light, or how this is integrated with studies of Fig 16 and Fig 17.  These use polychromatic light in the range of 50-500 lux.  The only support for pulsing light is providing in another embodiment of parent application number 12/666960, page 25 lines 18-28.  But this is used for bright light or green and blue spectrum of 20000 lux.  There is no evidence of record that the embodiments can be used together in an enabling manner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793